Citation Nr: 0408178	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  03-09 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1971, 
including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, that denied the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The veteran disagreed with this 
decision in November 2002.  In a statement of the case issued 
to the veteran and his service representative in January 
2003, the RO concluded that no change was warranted in the 
denial of the veteran's claim.  The veteran perfected a 
timely appeal when he filed a substantive appeal (VA Form 9) 
in March 2003.

As set forth below, the appeal on this issue is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

At the outset, the Board observes that VA has a duty to 
assist a claimant in developing the facts pertinent to his or 
her claim, and to notify him or her of the evidence necessary 
to complete an application for benefits.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

For the reasons detailed below, the Board finds that 
additional development is required in the instant case.

The Board observes that, to date, no attempt has been made to 
verify the veteran's claimed in-service stressors.  
Initially, the Board observes that a review of the veteran's 
DD-214 does not demonstrate that the veteran was in combat or 
received any combat citations such that his lay statements 
would constitute satisfactory lay evidence of the claimed in-
service stressors.  See generally Collette v. Brown, 82 F.3d 
389, 392-3 (Fed. Cir. 1996); Russo v. Brown, 9 Vet. App. 46, 
50 (1996); and Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  
However, the veteran consistently has reported the facts 
surrounding his claimed in-service stressors.  Specifically, 
on a PTSD Questionnaire received at the RO in July 2002 and 
in a statement attached to his substantive appeal (VA Form 9) 
in March 2003, the veteran stated that, while assigned to the 
Headquarters and Supply Company, 1st Battalion, 1st Marines, 
1st Marine Division, Fleet Marine Force, and then the 
Headquarters and Supply Company, 1st Battalion, 5th Marines, 
1st Marine Division, Fleet Marine Force, in the Republic of 
Vietnam, he faced constant enemy fire, including while on 
guard duty at Hill Number 10, located approximately 30 miles 
north of Da Nang, and witnessed numerous fellow service 
members wounded and killed by enemy fire.  The veteran stated 
that the constant enemy fire and attacks on his positions 
while serving in the First Marines and the Fifth Marines 
occurred between May or June 1970 and April 1971.  The Board 
also observes that the VA psychologist who diagnosed the 
veteran's PTSD in September 2002 based his diagnosis on the 
veteran's service in the Republic of Vietnam, including the 
claimed in-service stressors.  Consequently, on remand, the 
RO should attempt to verify the veteran's claimed in-service 
stressors and also schedule the veteran for an updated VA 
examination (if appropriate).

The RO also should undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.

Accordingly, this case is REMANDED for the following actions:

1.  The RO must assure compliance with the 
requirements of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002) and 
its implementing regulations.  The RO's 
attention is directed to Quartuccio v. Principi, 
16 Vet. App. 183 (2002), pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for the 
veteran which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.

2.  The RO should contact the veteran and ask 
that he provide the specific (beginning and 
ending) dates within a 60-day time period and 
specifically identify the individuals involved, 
their units and their duty stations, as well as 
the location and places of each of the following 
incidents (noted on a PTSD Questionnaire 
completed in July 2002):

(a)	The report that the veteran experienced 
multiple rocket and mortar attacks while serving 
in Vietnam.

(b)	The report that the veteran witnessed the death 
of fellow service members while serving in 
Vietnam.

(c)	The report that the veteran shot and killed 
many enemy Vietcong soldiers while serving in 
Vietnam.

(d)	The report that the veteran witnessed fellow 
service members gravely wounded by enemy fire 
while serving in Vietnam.

(e)	The report that the veteran performed perimeter 
guard duties and patrolling outside of the 
perimeter while serving in Vietnam.

Advise the veteran that this information is 
needed in order to obtain corroborative evidence 
of the alleged stressors and that the veteran 
must be as specific as possible, as an adequate 
search for corroborating information cannot be 
properly conducted without the requested 
details.  Ask the veteran to identify the names, 
addresses, and unit numbers of people who have 
knowledge of what happened to him during 
service.  Provide the veteran the option to 
submit written statements from persons with 
knowledge of what happened to him during 
service.

3.  The RO should prepare a letter asking the 
U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) to provide any available 
information which might corroborate the 
veteran's claimed in-service stressors.  The 
veteran served in the U.S. Marine Corps from 
June 1969 to June 1971 and was in the Republic 
of Vietnam between June 1970 and April 1971.  
The relevant units of assignment are the 
Headquarters and Supply Company, 1st Battalion, 
1st Marines, 1st Marine Division, Fleet Marine 
Force, and the Headquarters and Supply Company, 
1st Battalion, 5th Marines, 1st Marine Division, 
Fleet Marine Force.  Send USASCRUR copies of the 
veteran's personnel records showing his service 
dates, duties, and units of assignment, and, if 
the veteran responds with additional information 
concerning his claimed in-service stressors, any 
statements provided by the veteran and/or his 
service representative concerning the claimed 
in-service stressors.  Ask USASCRUR to provide 
the unit history and morning reports (if 
available) of the Headquarters and Supply 
Company, 1st Battalion, 1st Marines, 1st Marine 
Division, Fleet Marine Force, for the period 
from June 30, 1970, to February 5, 1971, and the 
unit history and morning reports (if available) 
of the Headquarters and Supply Company, 1st 
Battalion, 5th Marines, 1st Marine Division, Fleet 
Marine Force, for the period from February 6, 
1971, to May 27, 1971.  

4.  If, and only if, USASCRUR provides a 
positive response to the development requested 
above concerning the veteran's claimed in-
service stressors, the RO then should make 
arrangements with the appropriate VA medical 
facility(ies) for the veteran to be afforded the 
following examination: a psychiatric examination 
to determine the nature, extent, and etiology of 
the veteran's PTSD.  Send the claims folder to 
the examiner(s) for review.  Request that this 
examination include all standard studies and 
tests.  All examination findings, along with the 
complete rationale for all opinions expressed, 
should be set forth.  The examiner(s) should 
provide a complete rationale for any Global 
Assessment of Functioning (GAF) score assigned.  
The examiner(s) should comment specifically on 
the veteran's claimed in-service stressors and 
identify which, if any, of the veteran's claimed 
in-service stressors are related to PTSD.  

5.  Then, the RO should re-adjudicate the 
veteran's claim of entitlement to service 
connection for PTSD in light of all relevant 
evidence and pertinent legal authority.  The RO 
must provide adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.

6.  If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a Supplemental Statement of 
the Case and be given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


